Citation Nr: 1103699	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as depression, including as secondary to 
service-connected disability.

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for post-
traumatic headaches.

5.  Entitlement to total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1975 to September 1978.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April 2006 and 
November 2006 rating decisions by the Philadelphia RO.  In 
January 2010, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
Veteran's claims file.  In June 2010, the issues of service 
connection for a heart disability and for a psychiatric 
disability, and entitlement to TDIU, were remanded for additional 
development.

The issues of service connection for a psychiatric 
disability other than PTSD and for PTSD, seeking an 
increased rating for post-traumatic headaches, and seeking 
a TDIU rating are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


FINDING OF FACT

A chronic heart disability was not manifested in service or in 
the first year following the Veteran's discharge from active 
duty; and the preponderance of the evidence is against a finding 
that any current heart disability is related to his service.

CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  
38 U.S.C.A. 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  A January 2006 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  A March 2006 letter informed the appellant of 
disability rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record, and has not alleged 
that notice in this case was less than adequate.

Significantly, during the January 2010 Travel Board hearing 
before the undersigned, the Veteran was advised of what he still 
needs to substantiate the claim of service connection for a heart 
disability; he must show that he has a current disability that 
became manifest in service or, to a compensable degree, within 
one year following his separation from service, or is otherwise 
shown to be related to service (by competent evidence).  The 
Veteran's testimony reflects that he is aware of what he still 
needs to substantiate his claim.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) Whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain chronic diseases were 
manifested during an applicable postservice presumptive period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, a VA heart examination is not 
necessary, as there is no evidence suggesting there may be a 
nexus between any current heart disability (first diagnosed many 
years after service) and the Veteran's active duty service.  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of this claim.

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include cardiovascular disease) may 
be service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time following 
discharge from active duty (one year for cardiovascular 
disability).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Disorders first diagnosed after discharge may be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Lay evidence may be competent evidence to establish incurrence.   
See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence 
is necessary where the determinative question is one requiring 
medical knowledge.  Id.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss in detail every piece of evidence.  See Gonzales v. West, 
218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus on what the 
evidence shows, or fails to show, as to the claim. 

The Veteran's STRs show that September 1977 he was seen for 
complaints of chest pain, difficulty in breathing.  No cardiac 
abnormalities were noted at the time.  The assessment was 
costochondritis.  [Tietze syndrome; idiopathic painful swelling 
of one or more costal cartilages, especially of the second rib; 
the anterior chest pain may mimic that of coronary artery 
disease.  See Dorland's Illustrated Medical Dictionary, 31st  Ed. 
at 1873 (2007).]  Costochondritis was again diagnosed when the 
Veteran was seen in February 1978 with complaints of chest pain 
off and on for the past week and a half.  He complained of chest 
pains again in July 1978, with no diagnosis or assessment.  On 
July 1978 service separation examination, the Veteran endorsed a 
history of chest pain, shortness of breath, heart trouble, and 
high or low blood pressure.  His heart, lungs, and vascular 
system were all normal on clinical evaluation; a chest x-ray was 
interpreted as negative; his blood pressure was 124/72.  There 
was no diagnosis of cardiovascular disability.   

Postservice treatment records show treatment for paroxysmal 
atrial fibrillation (confirmed by EKG) since November 2005, at 
which time the Veteran reported experiencing left-sided chest 
pain on and off for 8 months.  The treating physician noted it 
was the first onset of atrial fibrillation, of unclear duration 
(and indicated incidentally, "we have to assume he has been in 
it for some time").  The Veteran was also seen privately for 
chest pains in May 2006, with no diagnosis; he reported he had 
been born with a "bad heart" and having a "murmur" as a child.  
In a May 2007 decision, the Social Security Administration 
awarded the Veteran disability benefits, with a primary 
psychiatric diagnosis and a secondary diagnosis of recurrent 
arrhythmia (the medical records considered/forwarded not 
monitoring for arrhythmia, but do not include any information 
pertaining to the etiology of the arrhythmia).

At the January 2010 Travel Board hearing the Veteran testified 
that he receives private treatment for cardiac disability.  The 
Board's June 2010 remand requested records of such treatment.  
The RO asked the Veteran to submit authorizations for the records 
(attached with their June 2010 notice letter to the Veteran).  He 
did not respond, or submit the records himself.  The Board infers 
from his lack of cooperation/nonresponse that any existing 
private records are not supportive of his claim.   

The Veteran's STRs are silent for any findings, treatment, or 
diagnosis pertaining to cardiovascular disability; the Board 
observes that chest pain related to costochondritis is not 
reflective of a cardiovascular disability (see definition stated 
above).  Furthermore, there is no evidence that a heart 
disability was manifested in the first postservice year (the 
Veteran does not allege otherwise and history noted in more 
recent records is to the effect that a heart 
disability/arrhythmia was first diagnosed in 2005, over 27 years 
after separation).  Consequently, service connection for a heart 
disability on the basis that such disability became manifest in 
service and persisted, or on a presumptive basis (under 
38 U.S.C.A. § 1137) is not warranted.  
Furthermore, postservice evaluation/treatment records provide no 
indication at all that any heart disability (and specifically the 
diagnosed arrhythmia) may somehow be directly related to the 
Veteran's service.  The treatment records make no mention of the 
Veteran's service.

In summary, the medical evidence shows that the Veteran has a 
heart disability that became manifest many years after his 
separation from service, and there is no evidence suggesting that 
it may somehow be related to his service (no evidence of a 
related inservice cardiac disease or injury).   See Davidson v. 
Shinseki, 581 F.3d 1313, 1315 (Fed. Cir, 2009).   In light of the 
foregoing, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim.  Accordingly, it must be 
denied.


ORDER

Service connection for a heart disability is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claims.  See 38 C.F.R. 
§ 3.159 (2010).

In the June 2010 remand, the Board noted the Veteran's testimony 
contending that his depression is related to his head injury in 
service and/or to its service connected residuals.  The Board 
instructed that the Veteran be afforded a VA examination to 
determine the nature and likely etiology of his psychiatric 
disability; the examiner was to opine whether it is at least as 
likely as not that any psychiatric disability is related to the 
head injury the Veteran sustained during service and/or the 
service connected residual headaches.

On July 2010 VA examination, the diagnoses were depressive 
disorder, not otherwise specified; anxiety disorder, not 
otherwise specified; and cognitive disorder, not otherwise 
specified.  The examiner stated, "The opinion is that this 
veteran reports and demonstrates symptoms consistent with the 
presence of depression, anxiety, and cognitive disorder.  These 
conditions are, on a less likely than not basis, directly related 
to his military service.  Specific etiology of his conditions is 
not entirely clear, but likely includes the number of factors to 
include repeated physical assaults in his history, a history of 
alcohol dependence, coping and adjustment difficulties to his 
medical conditions, and long standing personality characteristics 
and stress coping difficulties."  (Emphasis added.)  The 
examiner later stated, "Although the veteran does present with 
symptoms consistent with multiple mental disorders, it appears on 
a less likely than not basis that the veteran's conditions are 
directly associated with his military career.  He reports and 
past notes in the record indicate that he has struggled to cope 
with his medical diagnoses; he has been in multiple altercations 
outside of his military career and had a problem with alcohol 
dependency for many years.  All such factors are likely 
contributing to his current mental health status."  The examiner 
made no mention of the Veteran's service-connected post-traumatic 
headaches, residuals of a head injury he sustained in service.  
The general reference to "coping and adjustment difficulties to 
his medical conditions" is not specific enough to fulfill the 
instructions set forth in the Board's June 2010 remand to address 
the possibility of service connection for the psychiatric 
disability as secondary to the residual headaches, and the 
examination report/medical opinion is therefore inadequate for 
rating purposes.

Furthermore, records of any VA treatment the Veteran may have 
received for the disabilities at issue are constructively of 
record, and must be secured.  

The matter of entitlement to a TDIU rating is inextricably 
intertwined with the claim of service connection for psychiatric 
disability, and consideration of that matter must be deferred 
pending resolution of the service connection for psychiatric 
disability claim.
Finally, a November 2009 rating decision by the RO denied the 
Veteran's new claim of service connection for PTSD and denied a 
rating in excess of 10 percent for post-traumatic headaches.  
That same month, he submitted a statement indicating, "Veteran 
would like to file a NOD and requests a DRO review of the 11-2-
2009 rating decision of the following issues: 1) evaluation of 
post-traumatic headaches currently 10%; 2) SC for PTSD is 
denied."  The filing of a timely notice of disagreement 
initiates the appeal process.   As a statement of the case (SOC) 
has not been issued in these matters, the Board is required to 
remand the matters for such action.  Manlincon v. West, 12 Vet. 
App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a SOC in the matters 
of service connection for PTSD and the rating 
for post-traumatic headaches.  He should be 
advised that these matters will only be 
before the Board if he timely perfects an 
appeal by submitting a substantive appeal.  
If there is a timely substantive appeal after 
the issuance of the SOC, the matters should 
be returned to the Board for appellate 
consideration.  

2.  The RO should secure for the record 
copies of the complete clinical records (any 
not already associated with the claims file) 
of any VA treatment the Veteran received for 
psychiatric disability.

3.  The RO should then return the claims file 
to the July 2010 VA examiner for 
clarification/an addendum opinion.  That 
examiner should review the record and provide 
an opinion that responds to the following:  

Is it at least as likely as not (a 50% or 
better probability) that the psychiatric 
disabilities diagnosed are related to the 
head injury the Veteran sustained during 
service and/or to his service connected 
residual headaches (i.e., were caused 
or aggravated by the service-connected 
disability entity)?  

The examiner/provider must explain the 
rationale for all opinions in detail.   If 
the July 2010 examiner is unavailable to 
provide an addendum opinion, the RO should 
arrange for the claims file to be forwarded 
to another appropriate physician for the 
opinions sought.  

4.  The RO should then readjudicate the 
Veteran's claims (TDIU in light of the 
determination made on the service connection 
claim for a psychiatric disability).  If any 
remains denied, the RO should issue an 
appropriate supplemental SOC, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


